IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Re: Appeal of Marple Newtown             :
School District from the Determination   :
of the Board of Assessment Appeals       :
of Delaware County, Pennsylvania         :
Regarding Date of Breach of              :
Covenant Relating to the Properties      :       No. 506 C.D. 2018
Located at the Intersection of           :
Route 252 and Goshen Road,               :
Newtown Township, County of              :
Delaware, Pennsylvania Owned by          :
Ashford Land Company, LP                 :
                                         :
Appeal of: Ashford Land                  :
Company, LP                              :

                                     ORDER

            NOW, June 5, 2019, having considered appellant’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge